DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1, 9, 14-16, and 20 on 08/16/2022. 
The 112(b) rejections of claims 16 and 20 previously presented in the Non-Final Rejection of 05/26/2022 is withdrawn in view of the amendments made.

Response to Arguments
Applicant’s arguments are primarily drawn to the newly amended limitation of claim 1. 

Applicant argues: 
“Claim 1 now recites: determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object, wherein the
function of the distance is based on a physical effect of the functional agent that causes solidification of the build material outside the three-dimensional object.
That is, the function of the distance is based on a physical effect of the functional agent, such as bleeding or splashing (see spec at [0013]-[0014]). Such a physical effect may cause build material to undesirably solidify outside the intended shape of the three dimensional object. By configuring the function based on the physical effect expected to
be encountered (which depends on the materials involved), a more accurate reproduction of the three-dimensional object may be obtained. Specific examples of such a function are shown in FI Gs .. 6 and 7 and discussed in related passages of the specification. 
The cited passages of Nauka describe applying coalescing agent where heat is desired, even if outside the object. This is not the same as the claim limitations discussed above. Nauka does not teach or suggest a function of distance that is based on a physical effect of a functional agent that causes solidification of build material outside the three dimensional object.
The cited passages of Nielsen describe a technique to generate transition areas 310-320 to better reproduce a contoured surface 100 of an object to reduce terracing. The transition areas 310-320 form part of the object and are not outside the object. These teachings are not the same as the claim limitations discussed above. As such, Nielsen does not teach or suggest a function of distance that is based on a physical effect of a functional agent that causes solidification of build material outside the three-dimensional object.” 

As an initial matter, the term “based on” is given its broadest reasonable interpretation (MPEP 2111). Nauka teach application of the functional agent where solidification is desired. Therefore, Nauka teaches application of the functional agent based on a physical effect of the functional agent (e.g., the physical effect of solidification at the site of deposition of the functional agent on the build material outside or inside of the three-dimensional object). Nielsen also teaches determining an amount of the functional agent to be deposited on a given portion of build material as a function of distance, wherein the function of distance is based on whether solidification is desired and to what degree (i.e., based on the physical effect that causes solidification of the build material outside or inside of the three-dimensional object). 

Applicant discusses specific physical effects of the functional agent, such as bleeding or splashing. Examiner notes the undesired physical effects of the functional agent that cause solidification outside of the three-dimensional agent is the motivation for not depositing functional agents where solidification is undesired as taught by Nauka and Nielsen. Therefore, both Nauka and Nielsen teach determining the amount of functional agent based on the physical effects of the functional agent that causes solidification of the build material, or based on whether solidification is or is not desired at the site of application. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nauka (PG-PUB 2016/03332374). 
Regarding claim 1, Nauka teaches a method of fabricating a three-dimensional object (Figure 3) comprising:
forming layers of build material [0019];
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object [0058]; and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent [0024]-[0025], [0043].  
Nauka teaches a selective delivery of the coalescing agent is performed in a pattern on portions of a layer that are to become solid to form part of the three-dimensional object being generated [0061], [0076], and the coalescing agent is delivered below a threshold amount in regions in which coalescing is not desired (i.e., areas that are not part of the surface of a three-dimensional object) [0085]-[0087]. Therefore, Nauka teaches determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object based on the physical effect of the functional agent that causes solidification. 
For example, at a given portion of build material corresponding to the surface of the three-dimensional object, coalescing agent is delivered in order to form the three-dimensional object as taught by Nauka. Therefore, whether functional agent is applied is based on the function of the distance between the given portion and a surface of the three-dimensional agent based on a physical effect of the functional agent that causes solidification. 
 

Regarding claim 2, Nauka teaches the method as applied to claim 1, 
obtaining data derived from the model of the three-dimensional object [0057]-[0058]; and
processing the data to determine print control data for a plurality of z-axis slices (Figure 4a-4d), the print control data comprising instructions for the selective deposit of the functional agent [0057], [0062].
 Given Nauka teaches coalescing agent is selectively delivered in a respective pattern to solidify portions of the build layer to form a three-dimensional object [0076], [0085]-[0087] while other portions remain unsolidified through application of the coalescing agent applied below threshold (Figure 4a-4d and [0087]), Nauka inherently scales deposit values within the print control data as a function of a distance between a given portion of build material and a surface of the three-dimensional object.

Regarding claim 3, Nauka teaches the process as applied to claim 1, wherein:
the functional agent is a fusing agent [0017], [0024], 
selectively depositing the functional agent comprises: 
depositing fusing agent upon portions of a given layer of build material that
correspond to solid portions of the three-dimensional object [0017], [0025], [0061] [0076];
selectively solidifying portions of build material comprises:
applying energy to selectively fuse the portions of the given layer of build
material that receive fusing agent [0043]; and
determining the amount of the functional agent comprises:	
reducing an initial amount of fusing agent to be deposited, the initial amount
being determined based on the data derived from the model of the three-dimensional
object [0087].   

Regarding claim 4, Nauka teaches the method as applied to claim 1, wherein
the functional agent is a detailing agent [0017], [0029];
selectively solidifying portions of build material comprises:
applying energy to the given layer of build material, wherein a temperature of
the given layer is controlled by the detailing agent [0061], [0079]; and
determining the amount of the functional agent comprises reducing an initial amount of detailing agent to be deposited [0029], [0062], [0079], the initial amount being determined based on the data derived from the model of the three-dimensional object [0054], [0061], [0076].

	Regarding claim 5, Nauka teaches the method as applied to claim 1, wherein determining an amount of the functional agent comprises:
modulating an amount of a fusing agent and an amount of a detailing agent to be
deposited for a plurality of layers above the surface of the three-dimensional object [0029], [0054], [0062].

	Regarding claim 6 and 7, Nauka teaches the method as applied to claim 1, wherein the layers are formed in a build direction (Figure 4a-4d). Given Nauka teaches coalescing agent is selectively delivered in a respective pattern to solidify portions of the build layer to form a three-dimensional object [0076], [0085]-[0087] while other portions remain unsolidified (Figure 4a-4d and [0087]), Nauka inherently determines an amount of the functional agent to be deposited on a given portion of build material as a function of a distance within the build direction and layer plane between the given portion and a surface of the three-dimensional object [0076], [0085]-[0087].

	Regarding claim 8, Nauka teaches the process as applied to claim 1, wherein the function is dependent on a type of material being used [0060]-[0062].


Alternatively, claims 1, 2, 6, 7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen (US 7,497,977). 

	Regarding claim 1, Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Figure 3b, 6a-6d and Col 4, Ln 39-64), wherein the function of the distance is based on the physical effect of solidification of the build material. 
For example, Nielsen discusses a first transition area with 70-90% of a concentration of the functional agent, a second transition area with 40-60% of a concentration of the functional agent, and a third transition area with 5- 30% of a concentration of the functional agent (Col 4, Ln 55-64). Nielsen teaches the amount of functional agent disposed is based on the amount of build material desired (i.e., amount of solidification desired) (Col 7, Ln 35-43). Therefore, Nielsen teaches the function of distance is based on a physical effect of the functional agent that causes solidification of the build material inside or outside of the three-dimensional agent.


Regarding claim 2, Nielsen teaches the method as applied to claim 1, comprising: 
obtaining data derived from the model of the three-dimensional object (Col 8, Ln 40-54); and
processing the data to determine print control data for a plurality of z-axis slices, the print control data comprising instructions for the selective deposit of the functional agent (Col 3, Ln 27-40 and Col 8, Ln 34-45);
wherein determining an amount of the functional agent to be deposited comprises:
scaling deposit values within the print control data as a function of a distance between a given portion of build material and a surface of the three-dimensional object (Col 4, Ln 39-64 and Col 6, Ln 12-18).


Regarding claim 6, Nielsen teaches the process as applied to claim 1, wherein the layers are formed in a build direction and determining an amount of the functional agent comprises: 
determining an amount of the functional agent to be deposited on a given portion of build material as a function of a distance within the build direction between the given portion and a surface of the three-dimensional object (Col 3, Ln 27-40; Col 8, Ln 34-45; Col 4, Ln 39-64 and Col 6, Ln 12-18).

Regarding claim 7, Nielsen teaches the process as applied to claim 6, 
wherein determining the amount of the functional agent comprises further comprises:
determining the amount of the functional agent to be deposited on a given portion of build material as a function of a distance within a layer plane between the given portion and a surface of the three-dimensional object (Col 4, Ln 55- Col 5, Ln 15).

Regarding claim 17, Nielsen teaches the process as applied to claim 1, wherein the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated (Col 3, Ln 9-17; Col 9, Ln 2-15).

Regarding claim 18, Nielsen teaches the process as applied to claim 1, further comprising reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object (Figure 5b, item 504) in a vertical direction (Figure 5b, items 502, 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Regarding claim 19, Nielsen teaches the process as applied to claim 1, further comprising increasing the amount of functional agent as a distance to a lateral surface of the object (Figure 5b item 502) being fabricated decreases (Figure 5b, items 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 is rejected under 35 U.S.C. 103 as being obvious over Nauka (PG-PUB 2016/03332374), as applied to claim 8,  in view of Miyanaji (“Equilibrium Saturation in Binder Jetting Additive Manufacturing Processes: Theoretical Model Vs. Experimental Observations, Solid Freeform Fabrication 2016: Proceedings of the 26th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference Reviewed Paper). 
Regarding claim 16, Nauka teaches the process as applied to claim 8. 
	Nauka does not teach the amount of functional agent is determined to be smaller for a smaller particle size of the build material. 
	Miyanaji teaches binder jetting process wherein geometry generation and integrity of the printed part in process strongly depends upon the interaction between the liquid binder and powder (Page 1945 and Figure 12).  Miyanaji  teaches once the binder droplets are placed on the selective regions, the liquid binder will migrate into the powder through pores located on the surface of the powder bed (so called imbibition) due to capillary attraction, and after imbibition is complete (i.e. after all the liquid binder permeates into porous medium), the drainage in which liquid binder migrates from the completely saturated region into the dry powder surrounding it, will begin to take place (Page 1945-1946). Miyanaji teaches the saturation level (the ratio of amount of liquid binder to the pore volume in the print material) in the equilibrium phase is of significant importance (Page 1945-1946). Miyanaji teaches the saturation level in this state (also called equilibrium saturation) plays an important role in dimensional accuracy, integrity, and strength of the printed parts (Page 1957). 

	Both Nauka and Miyanaji teach a binder jet printing process in which build material with different properties are used. One of ordinary skill in the art would have recognized the pore volume and, therefore, particle size are a result effective variable that influences the saturation level, which ultimately influences the dimensional accuracy, integrity, and strength of printed parts.  It would have been obvious to one of ordinary skill in the art to optimize the pore volume and particle size to allow for optimal saturation level and, thereby, obtaining the functional agent for use with different build materials and using less functional agent is applied to build materials having a smaller particle size. 

Claims 17-19 are rejected under 35 U.S.C. 103 as being obvious over Nauka (PG-PUB 2016/03332374), as applied to claim 1, in view of Nielsen (US 7,497,977).
	Regarding claim 17, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated. 

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),
wherein the distance is computed based on a number of voxels from a voxel of the given portion to a voxel at a surface of the object being fabricated (Col 3, Ln 9-17; Col 9, Ln 2-15)
Nielsen teaches gradual, continuous reduction of ejected material to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Regarding claim 18, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object in a vertical direction.  

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),

Nielsen teaches gradual, continuous reduction of ejected material  to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56). Nielsen  teaches comprising reducing the amount of functional agent based on decreasing distance between the given portion and a lower surface of the object (Figure 5b, item 504) in a vertical direction (Figure 5b, items 502, 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Regarding claim 19, Nauka teaches the process as applied to claim 1.

Nauka does not explicitly teach increasing the amount of functional agent as a distance to a lateral surface of the object being fabricated decreases. 

Nielsen teaches a method for fabricating a three-dimensional object, comprising: 
forming layers of build material (Col 3, Ln 27-33);
selectively depositing a functional agent upon the layers of build material based on data derived from a model of the three-dimensional object (Col 3, Ln 34-46); and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent (Col 3, Ln 52-67),
wherein the method comprises:
determining an amount of the functional agent to be deposited on a given portion of build material in a given layer as a function of a distance between the given portion and a surface of the three-dimensional object (Col 4, Ln 39-64),

Nielsen teaches gradual, continuous reduction of ejected material  to reduce terracing (Col 4, Ln 35-Col 5, Ln 15 and Col 2, Ln 47-56). Nielsen teaches increasing the amount of functional agent as a distance to a lateral surface of the object (Figure 5b item 502) being fabricated decreases (Figure 5b, items 512, 510, 514, 516 and Col  6, Ln 55- Col 7, Ln 3).

Both Nauka and Nielsen teaches a binder-jetting additive manufacturing process. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Nauka with the printed article of Nielsen, a functionally equivalent printed article. One of ordinary skill in the art would have been motivated to improve the process of Nauka in view of Nielsen with a gradient variation of binder concentration 
applied to form a particular object layer to avoid terracing as taught by Nielsen. 

Alternatively, Claims 3-5, 8, and 20 are rejected under 35 U.S.C. 103 as being obvious over Nielsen (US 7,497,977) in view of Nauka (PG-PUB 2016/03332374). 
Regarding claim 3, Nielsen teaches the process as applied to claim 1, wherein the functional agent is a fusing agent (i.e., binder),
selectively depositing the functional agent comprises:
depositing fusing agent upon portions of a given layer of build material that correspond to solid portions of the three-dimensional object (Col 3, Ln 3-5 and Ln 19-31; Col 3, Ln 52-62)) 
selectively solidifying portions of build material (Col 3, Ln 52-57);
determining the amount of the functional agent comprises:
reducing an initial amount of fusing agent to be deposited (Figure 5 and Col 6, Ln 36- Col 7, Ln 12), the initial amount being determined based on the data derived from the model of the three-dimensional object (Col 8, Ln 34-45) .

Nielsen does not teach selectively solidifying portions of build material comprises: applying energy to selectively fuse the portions of the given layer of build material that receive fusing agent. 

Nauka teaches a method of fabricating a three-dimensional object (Figure 3) comprising:
selectively depositing a coalescing agent upon the layers of build material based on data derived from a model of the three-dimensional object [0058] and
selectively solidifying portions of build material within the layers in accordance with the selective deposit of the functional agent by applying energy to selectively fuse the portions of the given layer of build material that receive the coalescing agent [0024]-[0025], [0043],
wherein the coalescing agent provides bonding of the powder material when energy is applied (Figure 3 and [0062]). 

Both Nielsen and Nauka teach powder-based additive manufacturing by applying a binding agent. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed manner of selectively solidifying portions of the build material applied with the binder of Nielsen with a step of applying energy to selectively fuse the portions of the given layer of build material that receive fusing agent as taught by Nauka, a functionally equivalent step for selectively bond powder-based material to which a binding agent is applied. 

Regarding claim 4, Nielsen teaches the process as applied to claim 1, wherein the functional agent is a fusing agent (i.e., binder),
selectively depositing the functional agent comprises:
depositing fusing agent upon portions of a given layer of build material that correspond to solid portions of the three-dimensional object (Col 3, Ln 3-5 and Ln 19-31; Col 3, Ln 52-62)) 
selectively solidifying portions of build material (Col 3, Ln 52-57) 
determining the amount of the functional agent comprises:
reducing an initial amount of fusing agent to be deposited (Figure 5 and Col 6, Ln 36- Col 7, Ln 12), the initial amount being determined based on the data derived from the model of the three-dimensional object (Col 8, Ln 34-45) .

Nielsen does not teach the functional agent is a detailing agent (i.e., an agent that act to cool a portion of build material, Specification [0021]) and applying energy to the given layer of build material, wherein a temperature of the given layer is controlled by the detailing agent. 

Nauka teaches a powder-based additive manufacturing process, 
wherein both a coalescing agent and detailing agent area used as the functional agent [0017], [0029], [0034], [0041]; 
selectively solidifying portions of build material comprises:
applying energy to the given layer of build material, wherein a temperature of
the given layer is controlled by the detailing agent [0061], [0079]; and
determining the amount of the functional agent comprises reducing an initial amount of detailing agent to be deposited [0029], [0062], [0079], the initial amount being determined based on the data derived from the model of the three-dimensional object [0054], [0061], [0076].

Nauka teaches to help reduce the effects of lateral coalescence bleed when energy is applied in block, the cooling agent may be delivered in regions that are (1) high temperature, and (2) adjacent to where coalescing agent is delivered [0080]. Nauka teaches this may be used, for example, to improve the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness; thus, the cooling agent may serve to reduce the degree of coalescence of a portion of build material on which the cooling agent has been delivered or has penetrated [0080].
	Furthermore, Nauka teaches an amount of and location of cooling agent may be selectively delivered to transition the temperature distribution, including adjacent where coalescing agent is delivered.

Both Nielsen and Nauka teach powder-based additive manufacturing by applying a binding agent. It would have been obvious to one of ordinary skill in the art to improve the process of Nielson with the detailing agent of Nauka for improving the definition or accuracy of object edges or surfaces, and/or to reduce surface roughness as taught by Nauka. One of ordinary skill in the art would have been motivated to determine the amount of the detailing agent based on the distribution of the binding agent of Nielsen in view of Nauka such as to improve accuracy of the print, thereby reducing an initial amount of detailing agent to be deposited in view of reduction in binding agent applied based on the data derived from the model of the three-dimensional object. One of ordinary skill in the art would have been motivated to applying energy as taught by Nauka. 

Regarding claim 5, Nielsen in view of Nauka teaches the process as applied to claim 4, wherein determining an amount of the functional agent comprises modulating an amount of a fusing agent and an amount of a detailing agent to be deposited for a plurality of layers above the three-dimensional object (Nauka, 0029], [0062], [0079], [0080]). 

Regarding claim 8, Nielsen teaches the process as applied to claim 1. 

Nielsen does not teach the function is dependent on a type of build material being used. 

Nauka teaches a binder jetting process, wherein an object processing system
may obtain data relating to characteristics of the additive manufacturing system, wherein such characteristics may include, for example, build material layer thickness, properties of the coalescing agent, properties of the cooling agent, properties of the build material, and properties of the energy source, properties of the heater, and properties of the temperature sensor [0060]-[0061].

Both Nielsen and Nauka teach a binder jetting process. It would have been obvious to one of ordinary skill in the art to substitute the processing system of Nielsen utilizing a single build material of Nielsen with a processing system that allows for different build materials as taught by Nauka, a functionally equivalent binder jetting process. One of ordinary skill in the art would have been motivated to obtain data for the additive manufacturing system considering the properties of the build material (i.e., type of build material being used). 


Regarding claim 20, Nielsen teaches the process as applied to claim 1, further comprising series of scaling factors defined for a build material  (Col 3, Ln 34-67). 

Nielsen does not teach the amount of the functional agent is determined based on a series of scaling factors defined for each different type of a plurality of build materials that includes the build material.

Nauka teaches a binder jetting process, wherein an object processing system
may obtain data relating to characteristics of the additive manufacturing system, wherein such characteristics may include, for example, build material layer thickness, properties of the coalescing agent, properties of the cooling agent, properties of the build material, and properties of the energy source, properties of the heater, and properties of the temperature sensor [0060]-[0061].

Both Nielsen and Nauka teach a binder jetting process. It would have been obvious to one of ordinary skill in the art to substitute the processing system of Nielsen utilizing a single build material of Nielsen with a processing system that allows for different build materials as taught by Nauka, a functionally equivalent binder jetting processing system. One of ordinary skill in the art would have been motivated to obtain data for the additive manufacturing system considering the properties of the build material as taught by Nauka thereby determining a series of scaling factors defined for different type of build material. 


Alternatively, claim 16 is rejected under 35 U.S.C. 103 as being obvious over Nielsen (US 7,497,977) in view of Nauka (PG-PUB 2016/03332374), as applied to claim 8, Miyanaji (“Equilibrium Saturation in Binder Jetting Additive Manufacturing Processes: Theoretical Model Vs. Experimental Observations, Solid Freeform Fabrication 2016: Proceedings of the 26th Annual International Solid Freeform Fabrication Symposium – An Additive Manufacturing Conference Reviewed Paper). 
Regarding claim 16, Nielsen in view of Nauka teaches the process as applied to claim 8. 
	Nielsen in view of Nauka does not teach less functional agent is applied to build materials having a smaller particle size. 
	Miyanaji teaches binder jetting process wherein geometry generation and integrity of the printed part in process strongly depends upon the interaction between the liquid binder and powder (Page 1945 and Figure 12).  Miyanaji  teaches once the binder droplets are placed on the selective regions, the liquid binder will migrate into the powder through pores located on the surface of the powder bed (so called imbibition) due to capillary attraction, and after imbibition is complete (i.e. after all the liquid binder permeates into porous medium), the drainage in which liquid binder migrates from the completely saturated region into the dry powder surrounding it, will begin to take place (Page 1945-1946). Miyanaji teaches the saturation level (the ratio of amount of liquid binder to the pore volume in the print material) in the equilibrium phase is of significant importance (Page 1945-1946). Miyanaji teaches the saturation level in this state (also called equilibrium saturation) plays an important role in dimensional accuracy, integrity, and strength of the printed parts (Page 1957). 

	Both Nielsen in view of Nauka and Miyanaji teach a binder jet printing process in which build material with different properties are used. One of ordinary skill in the art would have recognized the pore volume and, therefore, particle size are a result effective variable that influences the saturation level, which ultimately influences the dimensional accuracy, integrity, and strength of printed parts.  It would have been obvious to one of ordinary skill in the art to optimize the pore volume and particle size to allow for optimal saturation level and, thereby, obtaining the functional agent for use with different build materials and using less functional agent is applied to build materials having a smaller particle size. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745